Case: 20-11048      Document: 00516002688         Page: 1    Date Filed: 09/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       September 3, 2021
                                  No. 20-11048                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Chester Devin Leban,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CR-21-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Chester Devin Leban has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Leban has filed a response. We have reviewed counsel’s brief and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11048    Document: 00516002688          Page: 2   Date Filed: 09/03/2021




                                  No. 20-11048


   the relevant portions of the record reflected therein, as well as Leban’s
   response. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the appeal is DISMISSED. See 5th Cir.
   R. 42.2.




                                       2